Exhibit 99.1 Financial Statements Leo Trading Inc. (Formerly Erum Motors, Inc) For the period October 27, 2014(inception) to December 31, 2014 (audited) For the three months ended March 31, 2015 (unaudited) Leo Trading Inc. (Formerly Erum Motors, Inc) Contents Page Financial Statements: Report of Independent Registered Public Accounting Firm Balance Sheet at December 31, 2014 (audited) and March 31, 2015 (unaudited) 1 Statements of Operations for the period October 27, 2014 (inception) through December 31, 2014 (audited) andthe three months ended March 31, 2015 (unaudited) 2 Statements of Cash Flows for the period October 27, 2014 (inception) throughDecember 31, 2014 (audited) andthe three months ended March 31, 2015 (unaudited) 3 Statements of Shareholder's Equity for the period October 27, 2014 (inception) throughDecember 31, 2014 (audited) andthe three months ended March 31, 2015 (unaudited) 4 Notes to Financial Statements 5-11 Scrudato & Co., PA CERTIFIED PUBLIC ACCOUNTING FIRM Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Leo Motors Factory Inc. (formerly Erum Motors, Inc.) We have audited the accompanying balance sheets of Leo Trading Inc.(formerly Erum Motors, Inc.) (“the Company”) as of December 31, 2014 and the related statements of operations, stockholder's deficit, and cash flows for the period October 27, 2014 (inception) through December 31, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Leo Trading Inc.(formerly Erum Motors, Inc.) as of December 31, 2014 and the results of its operations and its cash flows for the October 27, 2014 (inception) through December 31, 2014, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 5, the Company has limited operating history and has incurred losses since inception and has a working capital deficit. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 5. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Scrudato & Co., PA Califon, New Jersey June 13, 2015 7 Valley View Drive Califon, New Jersey 07830 Registered Public Accounting Company Oversight Board Firm LEO TRADING, INC. (FORMERLY ERUM MOTORS INC) BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) Balance at 3/31/2015 12/31/2014 (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Total Current Assets Deposits Total Assets $ $ Liabilities andEquity(Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Total Current Liabilities Commitments (Note 8) - - LEO TRADING, INC. Equity(Deficit): Common stock (KRW 1,000 par value; 5,000,000 shares authorized); 100,000and 10,000 shares issued and outstanding at March 31, 2015 and December 31, 2014 Accumulated loss ) ) Total Equity(Deficit) Leo Motors, Inc. ) 23 Total Liabilities and Equity(Deficit) $ $ "See accompanying notes to financial statements" 1 LEO TRADING, INC. (FORMERLY ERUM MOTORS INC) STATEMENTS OF OPERATIONS (AMOUNTS EXPRESSED IN US DOLLAR) For the three months ended For the year ended 31-Mar-15 31-Dec-14 (Unaudited) (Audited) Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Income(loss) from Continuing Operations ) ) Other Income (Expenses) None 0 0 Total Other Income (Expenses) 0 0 Income(loss) from Continuing Operations Before Income Taxes ) ) Income Tax Expense 0 0 Net Income(Loss) $ ) $ ) Net Loss per Common Share: Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding: Basic and Diluted $ $ "See accompanying notes to financial statements" 2 LEO TRADING, INC. (FORMERLY ERUM MOTORS INC) STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) For the three months ended For the year ended 31-Mar-15 31-Dec-14 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in assets and liabilities: Accounts receivable ) Inventory ) Other assets ) Accounts payable, other payables and accrued expenses Net cash used in operating activities: ) ) Cash flows from investing activities: Long term investments 0 0 Net cash provided(used) in investing activities: 0 0 Cash flows from financing activities: Proceeds issuance of stock Net cash provided(used) by financing activities: NET DECREASE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of year 0 Cash and cash equivalents - end of year $ $ Supplemental disclosure of cash flow activities: Cash paid for: Interest $
